Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 10, 2020

The Court of Appeals hereby passes the following order:

A21A0164. JAMISON ONIS CORLEY v. KIMBERLY MARIE JACKSON.

      Jamison Onis Corley and Kimberly Marie Jackson had a child out of wedlock.1
On March 20, 2020, the trial court entered a final order legitimating the child,
awarding custody, and ordering Corley to pay $264.00 per month in child support.
Corley filed a motion to set aside the order, which the trial court denied. Corley filed
a notice of appeal from this ruling.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see also OCGA § 5-6-35 (a) (8), (b).
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Here,
Corley’s failure to follow the required appellate procedure deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.




      1
        A legitimation action was filed in 2016. Although the parties agreed to
legitimate the child, no legitimation order was entered.
     In accordance with Court of Appeals Rule 40 (b), Corley also filed an
emergency motion. This motion is hereby DISMISSED as MOOT.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  09/10/2020
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.